         Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

BRENDA T.,                                       *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-3617
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Brenda T. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

13) and Defendant’s Motion for Summary Judgment (ECF No. 14).1 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 13) is GRANTED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
          Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 2 of 11



                                                 I

                                           Background

         On November 13, 2018, Administrative Law Judge (“ALJ”) Thomas Mercer Ray held a

hearing in Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at

32-63. The ALJ thereafter found on January 15, 2019, that Plaintiff was not disabled from her

alleged onset date of disability of January 1, 2015, through the date of the ALJ’s decision. R. at

14-31. In so finding, the ALJ found that Plaintiff had not engaged in substantial, gainful activity

since January 1, 2015, and that her migraine headaches were a severe impairment. R. at 20. She

did not, however, have an impairment or combination of impairments that met or medically

equaled the severity of one of the impairments listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at

20-21.

         The ALJ then found that Plaintiff had the residual functional capacity (“RFC”)

         to perform medium work as defined in 20 CFR 404.1567(c) except [Plaintiff]
         could lift or carry 25 pounds frequently or 50 pounds occasionally, could push or
         pull, as much as she can lift or carry, sit six hours in an eight hour day, stand
         and/or walk six hours in an eight hour day with the following nonexertional
         limitations: [Plaintiff] could frequently climb ramps and stairs, never climb
         ladders, ropes and scaffolds, frequently stoop, kneel, crouch, or crawl, with no
         exposure to hazards such as moving mechanical parts and unprotected heights.

R. at 21.2 In light of this RFC and the VE’s testimony, the ALJ found that Plaintiff could

perform her past relevant work as a receptionist and office manager. R. at 25. The ALJ thus

found that Plaintiff was not disabled from January 1, 2015, through January 15, 2019. R. at

25-26.

         After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

December 21, 2019, a complaint in this Court seeking review of the Commissioner’s decision.


2
  “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c).
                                                 2
         Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 3 of 11



Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).




                                                 3
         Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 4 of 11



       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 5 of 11



§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                5
           Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 6 of 11



                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
        Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 7 of 11



                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-11,

ECF No. 13-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of her ability to perform the physical and mental demands of work. Id. at 5. In

particular, she contends that the ALJ “failed to set forth a narrative discussion setting forth how

the evidence supported each conclusion, citing specific medical facts and nonmedical evidence.”

Id. Plaintiff also argues that the ALJ failed to address adequately the frequency and duration of

her migraine headaches. Id. at 7. Plaintiff finally maintains that the ALJ erroneously evaluated

her subjective complaints. Id. at 11-13 (citing Woods v. Berryhill, 888 F.3d 686, 694-95 (4th

Cir. 2018); Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 269-70 (4th Cir. 2017)). For the

reasons discussed below, the Court remands this case for further proceedings.

       SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                7
        Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 8 of 11



       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Here, the ALJ found that, “[c]onsidering [Plaintiff’s] daily activities within the context of

her treatment records, the longitudinal record is most consistent with the capacity for tasks at

medium exertion with the above-specified postural limitations, to include never climbing

ladders, ropes, or scaffolds and with no exposure to hazardous conditions.” R. at 25. The VE

testified, however, that no unskilled work would be available to an individual “off task” 20% of

the time in an eight-hour workday (i.e., productive only 80% of the time in an eight-hour

                                                8
        Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 9 of 11



workday) or who would be absent from work two days per month on an unscheduled basis. R. at

58-59. Plaintiff testified that she would experience migraine headaches every month that would

last from three to six days, so she would have to lie in the dark without any noise. R. at 49-50.

Although the ALJ reviewed Plaintiff’s history of headaches in his decision (R. at 22-24),

Plaintiff maintains that, despite the VE’s testimony, the ALJ failed to address the frequency and

duration of these headaches and erred in evaluating her subjective complaints. Pl.’s Mem. Supp.

Mot. Summ. J. 10-11, ECF No. 13-1.

       The Court agrees. The ALJ failed to explain how, despite Plaintiff’s migraine headaches,

she could remain on task for over 80% of an eight-hour workday and not miss more than two

days of work per month. The ALJ “must both identify evidence that supports his conclusion and

‘build an accurate and logical bridge from [that] evidence to his conclusion.’” Woods, 888 F.3d

at 694 (alteration in original) (quoting Monroe, 826 F.3d at 189). In particular, the ALJ “must

build a logical bridge between the limitations he finds and the VE evidence relied upon to carry

the Commissioner’s burden at step five in finding that there are a significant number of jobs

available to a claimant.” Brent v. Astrue, 879 F. Supp. 2d 941, 953 (N.D. Ill. 2012). An ALJ’s

failure to do so constitutes reversible error. See Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir.

2017). Because the ALJ’s “analysis is incomplete and precludes meaningful review,” remand is

appropriate. Monroe, 826 F.3d at 191; see Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019);

Ashcraft v. Colvin, No. 3:13-cv-00417-RLV-DCK, 2015 WL 9304561, at *11 (W.D.N.C. Dec.

21, 2015) (remanding under fourth sentence of 42 U.S.C. § 405(g) because court was unable to

review meaningfully ALJ’s decision that failed to explain exclusion from RFC assessment an

additional limitation of being 20% off task that VE testified would preclude employment).




                                                9
        Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 10 of 11



       Defendant contends that Plaintiff’s activities of daily living, among other things, provide

substantial evidence to support the ALJ’s decision. Def.’s Mem. Supp. Mot. Summ. J. 11, ECF

No. 14-1. The ALJ noted that Plaintiff assisted her brother as a home aide and had traveled to

the hearing by bus. R. at 24. She had no problem with personal care and could cook daily

meals. R. at 24. She performed household chores for two to four hours at a time. R. at 24.

Plaintiff went outside every day for air and could travel by walking and by public transportation.

R. at 24. She shopped for groceries twice a month for a few hours. R. at 24-25. “A claimant’s

inability to sustain full-time work due to pain and other symptoms is often consistent with her

ability to carry out daily activities,” however. Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d 83,

101 (4th Cir. 2020). As Plaintiff points out, “[a]n ALJ may not consider the type of activities a

claimant can perform without also considering the extent to which she can perform them.”

Woods, 888 F.3d at 694 (citing Brown, 873 F.3d at 263). Plaintiff reported that her migraines

limited her ability to work because she never knew when she would have them but that they

occurred monthly and lasted for three to six days. R. at 49-50, 233. Defendant contends that any

error by the ALJ in considering Plaintiff’s daily living activities is harmless. Def.’s Mem. Supp.

Mot. Summ. J. 11-12, ECF No. 14-1. “The Court cannot classify the error as harmless because

the ALJ’s written decision is insufficient to permit adequate review,” however. Lawson v.

Berryhill, Civil No. TJS-17-0486, 2018 WL 1135641, at *5 (D. Md. Mar. 1, 2018). The ALJ

should explain on remand how Plaintiff’s activities show that she could persist through an eight-

hour workday and sustain a full-time job. See Arakas, 983 F.3d at 100. Because “meaningful

review is frustrated when an ALJ goes straight from listing evidence to stating a conclusion,” the

Court remands this case under the fourth sentence of 42 U.S.C. § 405(g). Thomas v. Berryhill,

916 F.3d 307, 311 (4th Cir. 2019) (citing Woods, 888 F.3d at 694).



                                               10
        Case 8:19-cv-03617-TMD Document 15 Filed 03/19/21 Page 11 of 11



                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 14)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 13) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: March 19, 2021                                               /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                11
